Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 9-10, filed 3/02/2021, with respect to claims 1, 11, and 20 have been fully considered and are persuasive.  Specifically, the examiner is persuaded that, by the amendments to claims 1, 11, and 20 to strike out “applying position dependent intra prediction combination (PDPC)”, that claims 9 and 19 are no longer indefinite for the reasons set forth in the previous office action.  The examiner is further persuaded that the prior art does not disclose: “selecting, based on whether different initial weighting factors of position dependent intra prediction combination (PDPC) are used for an intra mode and PDPC, a set of weightings in an intra-inter mode;”, because “the selecting" is at most "based on the determined intra-prediction mode" in contrast to the claimed “based on whether different initial weighting factors of position dependent intra prediction combination (PDPC) are used for an intra mode and PDPC.", as stated on page 9, 2nd paragraph.
The rejections under 35 U.S.C. 102(a)(2) of claims 1, 11, and 20, and of claims 2-8, and 12-18 under 35 U.S.C. 103 have been withdrawn. 

Examiner’s note: attempts were made on 4/28/2021 and 4/29/2021 to contact applicant’s representative, Joshua Dean, to propose examiner’s amendments to place the application in condition for allowance.  However the examiner was unable to reach applicant’s representative.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "different" in claims 1, 11, and 20 is a relative term which renders the claim indefinite.  The term "different" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In particular, it is unclear whether the criterion in the claim for selecting weightings is that the “initial weighting factors” used for PDPC and intra prediction are different from one another, or whether an intra mode and PDPC may have a same initial weighting factors that are different from those of some third, unspecified prediction.
The examiner suggests amending the claim to read in the active voice to resolve this ambiguity, for example: “selecting, based on whether an intra mode uses different initial weighting factors of position dependent intra prediction combination (PDPC) than PDPC, a set of weightings in an intra-inter mode”
Claims 10 and 19  are additionally rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the  

Allowable Subject Matter
Claims 1-20 are allowed over the prior art.
The following is an examiner’s statement of reasons for allowance:  The closest prior art of record, Zhang, US 2018/0376149 A1, discloses setting weight values for a respective first prediction block that uses intra prediction and a second prediction block that uses inter prediction, and applying the weights to the respective first and second blocks to generate a final inter-intra prediction block of a target block (See).  Although in this context Zhang discloses that, “Moreover, the intra prediction applied in inter-intra prediction can be combined with other coding tools. For example, PDPC can be applied to planar prediction used in inter-intra prediction. [emphasis added]”, there is no disclosure of using respective weightings applied to a PDPC prediction and an intra mode to select weightings for an intra-inter mode, as claimed in claims 1, 11, and 20.
A further was conducted which failed to yield prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE M LOTFI whose telephone number is (571)272-8762.  The examiner can normally be reached on 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.